DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Priority
Application 16/420316 filed on 05/23/2019 claim foreign priority to JAPAN 2018-114498 with a filing date of 06/15/2018.
	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 06/15/2018. It is noted, however, that applicant has not filed a certified copy of the JAPAN 2018-114498 application as required by 37 CFR 1.55.

Current Status
This communication is a first office action, non-final rejection based on the merits.  Claims 1-9, filed 05/23/2019, are currently pending and have been considered below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Regarding independent claim 1 applicant uses the phrase “the state of the machine” (line 6).  There is insufficient antecedent basis for this limitation in the claim.
	Additionally, applicant uses the phrase “a time series” (line 7).  Examiner is unclear is this is the same “a time series” claimed in line 4 or a different “a time series.”  Examiner respectfully suggests the phrase “a time series” in line 7 should read “said time series.” However, it could be a different concept intended by the applicant, explanations are requested.  
	Claim 1 has been examined based on the merits as best understood.

Regarding claim 1, claim 3, 4, and 5 applicant uses the phrase “the machine data” (claim 1 line 9, line 16, claim 3 line 3, claim 4 line 4, claim 5 line 2).  Examiner is unclear if “the machine data” in claim 1 line 9, line 16, claim 3 line 3, claim 4 line 4, and claim 5 line 2 is referring to “at least one type of machine data” claimed in claim 1 line 2-3.  Examiner respectfully suggests if “the machine data” in claim 1 line 9, line 16, claim 3 line 3, claim 4 line 4, and claim 5 line 2 is referring to “at least one type of machine data,” “the machine data” in claim 1 line 9, line 16, claim 3 line 3, claim 4 line 4, and claim 5 line 2 should read “said at least one type of machine data.”  If “the machine data” in claim 1 line 9, line 16, claim 3 line 3, claim 4 line 4, and claim 5 line 2 is not referring to “at least one type of machine data” claimed in claim 1 line 2-3, “the machine data” in claim 1 line 9, line 16, claim 3 line 3, claim 4 line 4, and claim 5 line 2 lacks an antecedent basis.  However, it could be a different concept intended by the applicant, explanations are requested. 


Regarding claim 1, claim 3, 4, 6, and 7 applicant uses the phrase “the measurement data” (claim 1 line 12, line 17, claim 3 line 4, claim 4 line 6, claim 6 line 2, claim 7 line 2).  Examiner is unclear if “the measurement data” in claim 1 line 12, line 17, claim 3 line 4, claim 4 line 6, claim 6 line 2, and claim 7 line 2 is referring to “at least one type of measurement data” claimed in claim 1 line 5-6.  Examiner respectfully suggests if “the measurement data” in claim 1 line 12, line 17, claim 3 line 4, claim 4 line 6, claim 6 line 2, claim 7 line 2 is referring to “at least one type of measurement data,” “the measurement data” in claim 1 line 12, line 17, claim 3 line 4, claim 4 line 6, claim 6 line 2, claim 7 line 2 should read “said at least one type of measurement data.”  If “the measurement data” in claim 1 line 12, line 17, claim 3 line 4, claim 4 line 6, claim 6 line 2, claim 7 line 2 is not referring to “at least one type of measurement data” claimed in claim 1 line 5-6, “the measurement data” in claim 1 line 12, line 17, claim 3 line 4, claim 4 line 6, claim 6 line 2, claim 7 line 2 lacks an antecedent basis.  However, it could be a different concept intended by the applicant, explanations are requested. 
	Claims 1, 3, 4, 6 and 7 have been examined based on the merits as best understood. 

Regarding claim 1, 3, and 4 applicant uses the phrase “a moment” (claim 1 line 12, 14, 15, claim 3 line 5, claim 4 line 5, 7).  Examiner is unclear if “a moment” in claim 1 line 12, 14, 15, claim 3 line 5, and claim 4 line 5, 7 is the same “a moment” claimed in claim 1 line 9 or a different “a moment.”  Examiner respectfully suggests the phrase “a moment” in claim 1 line 12, 14, 15, claim 3 line 5, and claim 4 line 5, 7 should read “said moment.”  However, it could be a different concept intended by the applicant, explanations are requested. 


Regarding claim 1, 2, and 3 applicant uses the phrase “a feature” (claim 1 line 12, claim 2 line 2, claim 3 line 6).  Examiner is unclear if “a feature” 	in claim 1 line 12, claim 2 line 2, and claim 3 line 6 is the same “a feature”	claimed in claim 1 line 9 or a different “a feature.”  Examiner respectfully suggests the phrase “a feature” in claim 1 line 12, claim 2 line 2, and claim 3 line 6 should read “said feature.”  However, it could be a different concept intended by the applicant, explanations are requested. 
	Claims 1, 2, and 3 have been examined based on the merits as best understood. 

Regarding claim 4 applicant uses the phrase “the threshold” (line 3).  There is insufficient antecedent basis for this limitation in the claim.
	Additionally, applicant uses the phrase “video data” (line 5, 8).  Examiner is unclear if “video data” in line 5 and 8 is referring to “video data” claimed in 3 line 3 as “a case of video data” or a different “video data.”  Examiner respectfully suggests the phrase “video data” in claim 4 line 5 and 8 should read “said video data.”  However, it could be a different concept intended by the applicant, explanations are requested. 
	Finally, applicant uses the phrase “a time period” (line 7).  Examiner is unclear if “a time period” in line 7 is the same “a time period” claimed in line 4 or a different “a time period.”  Examiner respectfully suggests the phrase “a time period” in line 7 should be “said time period.”  However, it could be a different concept intended by the applicant, explanations are requested. 
	Claim 4 has been examined based on the merits as best understood.

Regarding independent claim 8 applicant uses the phrase “the state of the machine” (line 6).  There is insufficient antecedent basis for this limitation in the claim.
	Additionally, applicant uses the phrase “a time series” (line 8).  Examiner is unclear is this is the same “a time series” claimed in line 4-5 or a different “a time series.”  Examiner respectfully suggests the phrase “a time series” in line 8 should read “said time series.”  However, it could be a different concept intended by the applicant, explanations are requested.  	
	Additionally, applicant uses the phrase “the machine data” (line 10 and 16).  Examiner is unclear if “the machine data” in line 10 and 16 is referring to “at least one type of machine data” claimed in line 3-4.  Examiner respectfully suggests if “the machine data” in line 10 and 16 is referring to “at least one type of machine data,” “the machine data” in line 10 and 16 should read “said at least one type of machine data.”  If “the machine data” in line 10 and 16 is not referring to “at least one type of machine data” claimed in line 3-4, “the machine data” in line 10 and 16 lacks an antecedent basis.  However, it could be a different concept intended by the applicant, explanations are requested. 
	Additionally, applicant uses the phrase “the measurement data” (line 13 and 18).  Examiner is unclear if “the measurement data” in line 13 and 18 is referring to “at least one type of measurement data” claimed in line 6-7.  Examiner respectfully suggests if “the measurement data” in line 13 and 18 is referring to “at least one type of measurement data,” “the measurement data” in line 13 and 18 should read “said at least one type of measurement data.”  If “the measurement data” in line 13 and 18 is not referring to “at least one type of measurement data” claimed in line 6-7, “the measurement data” in line 13 and 18 lacks an antecedent basis.  However, it could be a different concept intended by the applicant, explanations are requested. 

	Finally, applicant uses the phrase “a feature” (line 13).  Examiner is unclear if “a feature” in line 13 is the same “a feature” claimed in line 10 or a different “a feature.”  Examiner respectfully suggests the phrase “a feature” in line 13 should read “said feature.”  However, it could be a different concept intended by the applicant, explanations are requested.  
	Claim 8 has been examined based on the merits as best understood.

Regarding claim 9 applicant uses the phrase “the state of the machine” (line 7-8).  There is insufficient antecedent basis for this limitation in the claim.
	Additionally, applicant uses the phrase “a time series” (line 8).  Examiner is unclear is this is the same “a time series” claimed in line 5 or a different “a time series.”  Examiner respectfully suggests the phrase “a time series” in line 8 should read “said time series.”  However, it could be a different concept intended by the applicant, explanations are requested.  	
	Additionally, applicant uses the phrase “the machine data” (line 9-10 and 17).  Examiner is unclear if “the machine data” in line 9-10 and 17 is referring to “at least one type of machine data” claimed in line 3-4.  Examiner respectfully suggests if “the machine data” in line 9-10 and 17 is referring to “at least one type of machine data,” “the machine data” in line 9-10 and 17 should read “said at least one type of machine data.”  If “the machine data” in line 9-10 and 17 is not referring to “at least one type of machine data” claimed in line 3-4, “the machine data” in 
	Additionally, applicant uses the phrase “the measurement data” (line 12-13 and 18).  Examiner is unclear if “the measurement data” in line 13 and 18 is referring to “at least one type of measurement data” claimed in line 7-8.  Examiner respectfully suggests if “the measurement data” in line 12-13 and 18 is referring to “at least one type of measurement data,” “the measurement data” in line 12-13 and 18 should read “said at least one type of measurement data.”  If “the measurement data” in line 12-13 and 18 is not referring to “at least one type of measurement data” claimed in line 7-8, “the measurement data” in line 12-13 and 18 lacks an antecedent basis.  However, it could be a different concept intended by the applicant, explanations are requested. 
	Additionally, applicant uses the phrase “a moment” (line 13, 15, and 16).  Examiner is unclear if “a moment” in line 13, 15, and 16 is the same “a moment” claimed in line 10 or a different “a moment.”  Examiner respectfully suggests the phrase “a moment” in line 13, 15, and 16 should read “said moment.”  However, it could be a different concept intended by the applicant, explanations are requested.  
	Finally, applicant uses the phrase “a feature” (line 13).  Examiner is unclear if “a feature” in line 13 is the same “a feature” claimed in line 10 or a different “a feature.”  Examiner respectfully suggests the phrase “a feature” in line 13 should read “said feature.”  However, it could be a different concept intended by the applicant, explanations are requested.  
	Claim 9 has been examined based on the merits as best understood.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.

Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.
	A synchronizing device comprising: 
	a machine data acquisition portion which acquires at least one type of machine data related to operation of a machine in a time series based on first time information; 

	a first extraction portion which extracts, from any of the machine data, a moment at which a feature set in advance indicating a predetermined event is expressed; 
	a second extraction portion which extracts, from any of the measurement data, a moment at which a feature set in advance indicating the predetermined event is expressed; and 
	an output portion which synchronizes a moment extracted by the first extraction portion and a moment extracted by the second extraction portion, and outputs the machine data and the measurement data.
Claim 8 is copied below, with the limitations belonging to an abstract idea being underlined.
	A synchronization method executed by a computer, the method comprising: 
	a machine data acquiring step of acquiring at least one type of machine data related to operation of a machine in a time series, based on first time information; 
	a measurement data acquiring step of acquiring at least one type of measurement data measuring the state of the machine in a time series, based on second time information; 
	a first extracting step of extracting, from any of the machine data, a moment at which a feature that was set in advance indicating a predetermined event is expressed; 
	a second extracting step of extracting, from any of the measurement data, a moment at which a feature set in advance indicating the predetermined event is expressed; and 
	an outputting step of synchronizing a moment extracted in the first extracting step and a moment extracted in the second extracting step, and outputting the machine data and the measurement data.
Claim 9 is copied below, with the limitations belonging to an abstract idea being underlined.
	A non-transitory computer readable medium encoding a synchronization program for causing a computer to execute: 
	a machine data acquiring step of acquiring at least one type of machine data related to operation of a machine in a time series, based on first time information; 
	a measurement data acquiring step of acquiring at least one type of measurement data measuring the state of the machine in a time series, based on second time information; 
	a first extracting step of extracting, from any of the machine data, a moment at which a feature that was set in advance indicating a predetermined event is expressed; 
	a second extracting step of extracting, from any of the measurement data, a moment at which a feature that was set in advance indicating the predetermined event is expressed; and 
	an outputting step of synchronizing a moment extracted in the first extracting step and a moment extracted in the second extracting step, and outputting the machine data and the measurement data.

The limitations underlined can be considered to describe mental processes, namely judgements and observations.  Extracting a moment when an event has occurred would be considered an observation and synchronizing those moments would include an evaluation or judgement which could include a mathematical concept.  The lack of a specific equation in the claim merely points out that the claim would monopolize all possible appropriate equations for accomplishing this purpose in all possible systems. These steps recited by the claim therefore 
In summary, the highlighted steps in the claim above therefore recite an abstract idea at Prong 1 of the 101 analysis.
The additional elements in the claim have been left in normal font.  
The additional limitations in relation to the computer, computer product, or computer system does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, 110 USPQ2d 1976, 1981 (2014)). The claim does not recite a particular machine applying or being used by the abstract idea.
 The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.)  
The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to 
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, claims 1, 8, and 9 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.

Dependent claims 2-7 are similarly ineligible. The dependent claims merely add limitations which equate to extrasolution data activity which further detail the abstract idea (see MPEP 2106.05(g)). These do not help to integrate the claim into a practical application or make it significant more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself).  Considering all the limitations individually and in combination, the claimed additional elements do not show any inventive concept to applying algorithms such as improving the performance of a computer or any technology, and do not meaningfully limit the performance of the application.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maekawa Seiseki (hereinafter Maekawa) JP2010271185A.

Regarding independent claim 1 Maekawa teaches:
	A synchronizing device comprising: 
	a machine data acquisition portion which acquires at least one type of machine data related to operation of a machine in a time series based on first time information (Maekawa, “rotation-synchronized disturbance component extracting unit” reads on “machine data acquisition portion” and extracts or “acquires” torque data that reads on “at least one type of machine data” (¶ 0013)); 
	a measurement data acquisition portion which acquires at least one type of measurement data measuring the state of the machine in a time series based on second time information (Maekawa, “rotational speed of the motor” reads on “at least one type of measurement data” frequency is determined from the rotational speed (¶ 0014)); 
(Maekawa, “vibration has increased” is a “feature set,” vibration increases when an output value is “equal to or greater than a threshold value” indicating a “predetermined event” (¶ 0013)); 
	a second extraction portion which extracts, from any of the measurement data, a moment at which a feature set in advance indicating the predetermined event is expressed (Maekawa, frequency, derived from rotational speed, reads on “measurement data,” vibration increases when frequency exceeds a threshold value, the increase in vibration indicates a “feature set” and increasing when a threshold value has been exceeded indicates a “predetermined event” 
(¶ 0027-¶ 0030)); and 
	an output portion which synchronizes a moment extracted by the first extraction portion and a moment extracted by the second extraction portion, and outputs the machine data and the measurement data (Maekawa, “magnitude of torque disturbance” is data from “the first extraction portion”  “rotation speed of the motor” is data from “the second extraction portion”  “having a period synchronized” indicates that the “magnitude of the torque disturbance” and the “rotation speed of the motor” have been synchronized in time (“a moment”) (¶ 0014)).

Regarding claim 7 Maekawa teaches: 
	the measurement data includes acceleration data (Maekawa, data is extracted from the “disturbance component” which includes “at least one of a motor current command, a motor current, a motor acceleration, and a motor speed” (¶ 0008)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa Seiseki (hereinafter Maekawa) JP2010271185A in view of Shamoto, U.S. Pat. No. 6316903 B1.

Regarding claim 2 Maekawa does not teach:	
	wherein a feature which was set in advance indicating the predetermined event includes a value of target data exceeding a predetermined threshold.
	Shamoto teaches:
	wherein a feature which was set in advance indicating the predetermined event includes a value of target data exceeding a predetermined threshold (Shamoto, “predetermined value for error excess determination” reads on “predetermined threshold,” “predetermined value for torque constant control” reads on “value of target data” “rapid acceleration or deceleration” and/or “excessive backlash” indicates a “feature which was set in advance” which would occur when “position droop” is greater than “predetermined value for torque constant control” (col 6 line 55-col 7 line 9)).


Regarding claim 5 Maekawa does not teach:
	wherein the machine data includes a torque command value (Shamoto, col 3 line 57-67).
	Shamoto teaches:
	wherein the machine data includes a torque command value (Shamoto, col 3 line 57-67).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the equipment diagnosis system as disclosed by Maekawa by including a torque as taught by Shamoto in order to provide a diagnosis system for the advantage of “the torque amount used for control purpose of pressing a workpiece, etc., (being) controlled separately from acceleration/deceleration torque required for synchronous operation” (Shamoto col 8 line 59-62).  

Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa as modified as applied to claim 2 above, and further in view of Kaneko Yasuhiro et al., (hereafter Kaneko) JP2006260443A.  

Regarding claim 3 Maekawa does not teach:
	wherein the first extraction portion and the second extraction portion, in a case of video data being included in the machine data or the measurement data which are a processing target, extract from among frames images of the video data a moment of a frame in which a feature that was set in advance indicating the predetermined event is expressed.
	Kaneko teaches:
	wherein the first extraction portion and the second extraction portion, in a case of video data being included in the machine data or the measurement data which are a processing target, extract from among frames images of the video data a moment of a frame in which a feature that was set in advance indicating the predetermined event is expressed  (Kaneko, an “imaging unit” captures “an equipment or device having a movable part” therefore “video data” is being recorded, using “position information” which reads on “measurement data” it is determined if a “predetermined condition is satisfied” which reads on “indicating the predetermined event is expressed” (2nd page last paragraph - 3rd page 3rd paragraph)).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the equipment diagnosis system as disclosed by Maekawa by including image capturing data as taught by Kaneko for the advantage of providing “the monitoring control apparatus or monitoring control method which can judge appropriately the presence or absence of abnormality of the installation or apparatus which has a movable part” (Kaneko, 3rd page 10th paragraph). 

Regarding claim 4 Maekawa does not teach:
	a threshold setting portion which sets the threshold, based on the machine data of a time period of the first time information including a moment extracted from video data by the first 
	Kaneko teaches:  
	a threshold setting portion which sets the threshold, based on the machine data of a time period of the first time information including a moment extracted from video data by the first extraction portion, or the measurement data of a time period of the second time information including a moment extracted from video data by the second extraction portion  (Kaneko teaches using the signal value from normal operations in addition to the signal value from an “abnormal reference image data” in order to determine the threshold value, the threshold value is used to determine when an “abnormality” has occurred (5th page last paragraph-6th page 1st paragraph)).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the equipment diagnosis system as disclosed by Maekawa by including image capturing data in determining a threshold value as taught by Kaneko for the advantage of providing “the monitoring control apparatus or monitoring control method which can judge appropriately the presence or absence of abnormality of the installation or apparatus which has a movable part” (Kaneko, 3rd page 10th paragraph). 

Claim 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa Seiseki (hereinafter Maekawa) JP2010271185A in view of Furukawa Tomohisa (hereinafter Furukawa) JP2017111571A. 

Regarding claim 6 Maekawa does not teach:
	wherein the measurement data includes acoustic data which indicates a magnitude of sound.
Furukawa teaches:
	wherein the measurement data includes acoustic data which indicates a magnitude of sound (Furukawa, ¶ 0011-0014).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the equipment diagnosis system as disclosed by Maekawa by including acoustic data as taught by Furukawa for the advantage of providing a system “to easily confirm the relationship between the change in data of the measuring machine indicating the operation state of the controlled object acquired by the measuring machine and the control data for controlling the controlled object” (Furukawa ¶ 0023 line 2-4).   

Regarding independent claim 8:
	Claim 8 recites analogous limitations to claim 1 above and is therefore rejected on the same premise.  With regard to the computer Furukawa teaches a computer (Furukawa ¶ 0091). 	
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the equipment diagnosis system as disclosed by Maekawa by including a computer as taught by Furukawa for the advantage of providing a system “to easily confirm the relationship between the change in data of the measuring machine indicating the operation state of the controlled object acquired by the measuring machine and the control data for controlling the controlled object” (Furukawa ¶ 0023 line 2-4).   

Regarding independent claim 9:
(Furukawa ¶ 0091). 	
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the equipment diagnosis system as disclosed by Maekawa by including non-transitory computer readable medium as taught by Furukawa for the advantage of providing a system “to easily confirm the relationship between the change in data of the measuring machine indicating the operation state of the controlled object acquired by the measuring machine and the control data for controlling the controlled object” (Furukawa ¶ 0023 line 2-4).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maezawa et al., U. S. Pat. No. 6333615, Terada et al. U.S. Pat. No. 9122265 B2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152.  The examiner can normally be reached on 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.R.K./Examiner, Art Unit 2865
                                                                                                                                                                                                        /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        3/19/2021